DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 06/23/22 for application number 17/847,899.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of US 11,140,243 B1, and Claims 1-17 of US 11,442,513 B1.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
With regards to the ‘243 patent, although the claims at issue are not identical, they are not patentably distinct from each other, with the differences highlighted below:
Instant Application
Patent No. 11,140,243
Claim 1:A method for configuring an application on a device, the application comprising at least one component, the method comprising: 

setting, by a processor, a maximum thermal threshold for the device, the device including at least one central processing unit (CPU), each CPU including a plurality of cores; 















monitoring, by the processor, processing load and frequency of each core of the at least one CPU; 

generating a master operation index by averaging the processing load and frequency of each core of each of the at least one CPU, combining the averaged processing load and frequency of each core to provide an operation index for each of the at least one CPU, and summing the operation indexes; and 



configuring the application by adjusting the at least one component when the master operation index exceeds the maximum thermal threshold.

Claim 1:A method, comprising:




monitoring, by a processor, thermal states associated with a device;



setting, by the processor, thermal thresholds associated with the device, the thermal thresholds inferred from information gathered by a client application running on the device, the client application comprising components including a network manager; and

implementing, by the processor, a stored policy associated with a violation of one of the thermal thresholds by one of the monitored thermal states;

wherein monitoring comprises detecting and logging over one or more predetermined sampling periods the load and frequency of at least one central processing unit (CPU) from each core of the at least one CPU, wherein the average CPU load and frequency from each core of the at least one CPU are combined to provide an operation index, wherein the operation index for each core of the at least one CPU are summed to create a master operation index, and wherein monitoring is for a predetermined period or initiated in response to a user-initiated interaction with the device,

wherein a maximum is identified for the master operation index that reflects the thermal threshold, wherein the thermal threshold is violated if the master operation index falls below the maximum and wherein the network manager is adjusted upon violation of the thermal threshold,
wherein implementation of the stored policy comprises adjusting activity of the network manager, wherein adjusting the activity of the network manager includes reducing execution of speculative tasks, wherein the speculative tasks are based on prior actions by a user.


Claim 1 of the ‘243 patent discloses all of the limitations of Claim 1 of the instant application.  As such, Claim 1 is rejected accordingly.
The remaining claims of the instant application repeat the same limitations as recited in the ‘234 patent, and thus are rejected accordingly.
With regards to the ‘513 patent, although the claims at issue are not identical, they are not patentably distinct from each other, with the differences highlighted below:
Instant Application
Patent No. 11,442,513
Claim 1:A method for configuring an application on a device, the application comprising at least one component, the method comprising: 

setting, by a processor, a maximum thermal threshold for the device, the device including at least one central processing unit (CPU), each CPU including a plurality of cores; 








monitoring, by the processor, processing load and frequency of each core of the at least one CPU; 







generating a master operation index by averaging the processing load and frequency of each core of each of the at least one CPU, combining the averaged processing load and frequency of each core to provide an operation index for each of the at least one CPU, and summing the operation indexes; and 

configuring the application by adjusting the at least one component when the master operation index exceeds the maximum thermal threshold.

Claim 1:A method for configuring an application having a network manager on a device, the method comprising:

setting, by a processor, thermal thresholds associated with the device;


receiving, by the processor, thermal configuration settings from a user of the device; 

updating a policy stored within the device responsive to the thermal configuration settings from the user; 

monitoring, by the processor, thermal states associated with the device, wherein monitoring comprises detecting and logging the load and frequency of at least one central processing unit (CPU) from each of a plurality of cores of the at least one CPU, wherein the average CPU load and frequency from each core of the at least one CPU are combined to provide an operation index, wherein the operation index for each core of the at least one CPU are summed to create a master operation index, and wherein monitoring is for a predetermined period or initiated in response to a user-initiated interaction with the device; and




implementing, by the processor, the thermal configuration settings of the stored policy responsive to a violation of one of the thermal thresholds by one of the monitored thermal states, wherein implementing the stored policy comprises adjusting activity of the network manager, and wherein adjusting activity comprises reducing execution of speculative tasks.



Claim 1 of the ‘513 patent discloses all of the limitations of Claim 1 of the instant application.  As such, Claim 1 is rejected accordingly.
The remaining claims of the instant application repeat the same limitations as recited in the ‘513 patent, and thus are rejected accordingly.
Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186